DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0012896, filed on 01/26/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 13-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donarski et al. (US 20160374499 A1, hereinafter Donarski) in view of Pritchard (CN 101268306 A).
	Regarding claim 1, Donarski discloses a steam generator (Para. 0001, lines 1-2, “…a steam generator system for use in a cooking appliance…”), comprising: 
a heater configured to provide heat (Para. 0019, line 9, “…in-line heating element 14…”); 
a heating tube configured to generate steam by receiving the heat from the heater (Para. 0014, line 4 from end, “…supply lines 20…”); 
a water supply (Para. 0016, lines 8-9, “…how water HW is fed back into the boiler 15 through return lines 34, 36…”) and drain tube (Para. 0019, lines 10-11, “…a supply line 44 that is in communication with a descaling tank 50…”) configured to supply water to the heating tube; 
a branch tube branched so that steam and water discharged from the heating tube are divided (Para. 0016, lines 4-5 from end, “…hot water component HW is separated in the separator 18…”); 
a collection tube connected to the branch tube to collect the water discharged from the heating tube into the water supply and drain tube (Para. 0016, lines 32-33, “…hot water component HW is gravitationally fed to the return lines 34…”); and 
a steam discharge tube connected to the branch tube to provide a passage through which the steam flows out of the steam generator (Para. 0016, lines 5-6, “…feed tube 24 which opens into the cooking cavity 30 at a steam outlet 32…”).
Donarski does not disclose:
wherein the heating tube is inclined at a first angle with respect to the water supply and drain tube and inclined at a second angle with respect to the branch tube.
However, Pritchard discloses, in the similar field of steam generators with tubes, heating tubes that can be inclined at different angles (Page 3, Para. 1, lines 5 from end, “…a substantially vertical relative to the second collector current preferably upwardly inclined angle is substantially 12 degrees, for 20 to 30 degrees of the downward inclined angle, wherein in their substantially vertical first collecting pipe joint, is especially preferably of about 25 degree angle. changing the direction is downwards or inclines downwards near upper part of the pipe of the upper pipe end part…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating tube attached to the water supply and the drain tube attached to the drain tank in Donarski with the inclined/angled tubes as taught by Pritchard.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of improving the efficiency of the device in separating water from steam as stated by Pritchard, Page 3, Para. 2, lines 1-3, “It has been found that changing the direction can greatly improve the efficiency of the device so that the water separated from the steam…”.

Regarding claim 13, Donarski discloses a cooking apparatus (Para. 0001, lines 1-2, “…a steam generator system for use in a cooking appliance…”), comprising: 
a cavity having a cooking chamber (Para. 0014, line 7, “…a cooking cavity 30 of a cooking appliance…”); 

a water supply tank configured to store water supplied to the steam generator (Para. 0014, line 8, “…water reservoir 12…”); and 
a drain tank in which residual water of the steam generator is stored (Para. 0019, line 11, “…a descaling tank 50…”, which receives liquid), wherein the steam generator comprises:
a steam generation unit provided with a heater (Para. 0019, line 9, “…in-line heating element 14…” ) configured to provide heat and a heating tube (Para. 0014, line 4 from end, “…supply lines 20…”) configured to receive the heat from the heater so as to generate steam; and 
an adaptor unit provided with a water supply (Para. 0016, lines 8-9, “…how water HW is fed back into the boiler 15 through return lines 34, 36…”) and drain tube configured to supply water to the heating tube (Para. 0019, lines 10-11, “…a supply line 44 that is in communication with a descaling tank 50…”, where return lines 34, 36 allow water to return to the heating tube), 
a branch tube branched so that steam and water discharged from the heating tube are divided (Para. 0016, lines 4-5 from end, “…hot water component HW is separated in the separator 18…”), 
a collection tube connected to the branch tube to collect the water into the water supply and drain tube (Para. 0016, lines 32-33, “…hot water component HW is gravitationally fed to the return lines 34…”), and 
a steam discharge tube configured to provide a passage through which the steam flows out of the steam generator (Para. 0016, lines 5-6, “…feed tube 24 which opens into the cooking cavity 30 at a steam outlet 32…”).

wherein the heating tube is inclined at a first angle with respect to the water supply and drain tube and be inclined at a second angle with respect to the branch tube.
However, Pritchard discloses, in the similar field of steam generators with tubes, heating tubes that can be inclined at different angles (Page 3, Para. 1, lines 5 from end, “…a substantially vertical relative to the second collector current preferably upwardly inclined angle is substantially 12 degrees, for 20 to 30 degrees of the downward inclined angle, wherein in their substantially vertical first collecting pipe joint, is especially preferably of about 25 degree angle. changing the direction is downwards or inclines downwards near upper part of the pipe of the upper pipe end part…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating tube attached to the water supply and the drain tube attached to the drain tank in Donarski with the inclined/angled tubes as taught by Pritchard.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of improving the efficiency of the device in separating water from steam as stated by Pritchard, Page 3, Para. 2, lines 1-3, “It has been found that changing the direction can greatly improve the efficiency of the device so that the water separated from the steam…”.
Regarding claim 14, modified Donarski teaches the apparatus according to claim 13, as set forth above, discloses wherein the water supply and drain tube comprises: a first valve provided in a passage connected to the water supply tank; and a second valve provided in a passage connected to the drain tank (Inherently disclosed in Donarski, Fig.2 ,where the water supply 12 and drain tank 50 have valves or tubes that connect to them).
 a steam generator (Para. 0001, lines 1-2, “…a steam generator system for use in a cooking appliance…”), comprising: 
a water supply (Para. 0014, line 8, “…water reservoir 12…”) and drain tube (Para. 0016, lines 8-9, “…how water HW is fed back into the boiler 15 through return lines 34, 36…”) configured to supply water to form steam and drain residual steam, the water supply and drain tube having a central longitudinal axis extending in a horizontal direction (Modified Fig. 2, where the water supply and drain tube are shown with longitudinal axes); 

    PNG
    media_image1.png
    642
    927
    media_image1.png
    Greyscale

Modified Figure 2, Donarski
a steam generation unit in fluid communication with the water supply and drain tube, the steam generation unit (Para. 0001, lines 1-2, “…a steam generator system for use in a cooking 20…”, where the heating tube contains steam), 
a heater that heats the steam generation tube to create steam (Para. 0019, line 9, “…in-line heating element 14…” ); and 
a steam discharge tube through which steam is discharged from the steam generator (Para. 0016, lines 5-6, “…feed tube 24 which opens into the cooking cavity 30 at a steam outlet 32…”).
	Donarski does not disclose:
wherein an inflow tube of the steam generation tube has a central longitudinal axis that extends at an angle with respect to the central longitudinal axis of the water supply and drain tube.
However, Pritchard discloses, in the similar field of steam generators with tubes, heating tubes that can be inclined at different angles (Page 3, Para. 1, lines 5 from end, “…a substantially vertical relative to the second collector current preferably upwardly inclined angle is substantially 12 degrees, for 20 to 30 degrees of the downward inclined angle, wherein in their substantially vertical first collecting pipe joint, is especially preferably of about 25 degree angle. changing the direction is downwards or inclines downwards near upper part of the pipe of the upper pipe end part…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating tube attached to the water supply and the drain tube attached to the drain tank in Donarski with the inclined/angled tubes as taught by Pritchard.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of improving the efficiency of the device in separating water from 
Regarding claim 19, modified Donarski teaches the apparatus according to claim 17, as set forth above, discloses further comprising: a branch tube in fluid communication with the steam generation tube (Inherently disclosed in Donarski, Para. 0016, lines 4-5 from end, “…hot water component HW is separated in the separator 18…”, where the separator is connected to tubes of the steam discharge, water supply 12 and drain tank 50 shown in Fig. 2), the steam discharge tube, and the water supply and drain tube, and configured to direct steam to the steam discharge tube and residual water to the water supply and drain tube (Inherently disclosed in Donarski, Para. 0005, lines 5 from end, “…separating the hot water and steam mixture into a hot water component and a steam component via the separator; and transporting the steam component to the cooking cavity of the cooking appliance via pressure.”, where the water goes into tube 34).
Regarding claim 20, modified Donarski teaches the apparatus according to claim 17, as set forth above, discloses a cooking appliance comprising the steam generator according to claim 17 (Inherently disclosed in Donarski, Para. 0001, lines 1-2, “…a steam generator system for use in a cooking appliance…”).

Claims 2-10, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Donarski et al. (US 20160374499 A1, hereinafter Donarski) in view of Pritchard (CN 101268306 A) in further view of Choi (US 20150090706 A1).

Modified Donarski does not disclose:
wherein the heating tube is bent so that openings defined in ends thereof, respectively, are directed in a same direction.
However, Choi discloses, in the similar field of steam generators, a heating tube that is bent where the openings are in the same direction (Modified Fig. 12, Para. 0113, line 1, “The at least one steam guide tube 68 may be bent at least one time to change a flow direction of the steam.”.). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating tube from modified Donarski to have the bent feature as taught by Choi.

    PNG
    media_image2.png
    509
    796
    media_image2.png
    Greyscale

Modified Figure 12, Choi
68 may be bent at least one time to change a flow direction of the steam.”.
Furthermore, it has been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Changing the heating tube in modified Donarski from an S-shape to an U-shape as taught by Choi would still have the same end result of allowing the tube to carry liquid.
Regarding claim 3, modified Donarski teaches the apparatus according to claim 1, as set forth above, discloses wherein the heating tube has a U shape (Inherently disclosed in teaching from Choi, Modified Fig. 12, where the heating tube is in an U-shape).
Regarding claim 4, modified Donarski teaches the apparatus according to claim 1, as set forth above, discloses further comprising: a first tube connected to the water supply and drain tube at the first angle; and a second tube connected to the branch tube at the second angle (Inherently disclosed in Prtichard, Page 3, Para. 1, lines 5 from end, “…a substantially vertical relative to the second collector current preferably upwardly inclined angle is substantially 12 degrees, for 20 to 30 degrees of the downward inclined angle, wherein in their substantially vertical first collecting pipe joint, is especially preferably of about 25 degree angle. changing the direction is downwards or inclines downwards near upper part of the pipe of the upper pipe end part…”).
Modified Donarski does not disclose:
a first tube connection and a second tube connection.
65 may be defined in an upper portion of the outer surface of the steam case 60…”) and bottom ends (Para. 0063, lines 3 from end, “…at least one discharge 65 may be defined in an upper portion of a region corresponding to the third space 63…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the U-shaped heating tube from modified Donarski to have a first tube and second tube connection as taught by Choi. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of preventing leakage of steam from the tube as stated by Choi, Para. 0065, lines 1-4, “…closely attaching member 65a to prevent the steam discharged through the at least one discharge 65 from leaking…”.
Regarding claim 5, modified Donarski teaches the apparatus according to claim 4, as set forth above, discloses wherein the heating tube comprises: 
an inflow tube into which the water is introduced (Inherently disclosed in Donarski, Para. 0014, lines 34-35, “…heating tube 16, which is configured below the water reservoir 12…”); 
a steam generation tube connected to the inflow tube, the steam generation tube having a predetermined curvature (Inherently disclosed in Donarski, Fig. 2, where the steam generation tube is curved); and 
6a discharge tube connected to the steam generation tube to provide a passage through which the steam flows (Inherently disclosed in Donarski, Para. 0016, lines 3-5, “…steam S travels vertically in a direction as indicated by arrow 23 from the separator 18 up a feed tube 24…”).
 wherein the inflow tube is connected to the first connection tube (Inherently disclosed in teaching from Choi, Para. 0063, “lines 1-2, “…at least one discharge 65 may be defined in an upper portion of the outer surface of the steam case 60…”) in a straight line (Inherently disclosed in Donarski, Para. 0014, lines 34-35, “…heating tube 16, which is configured below the water reservoir 12…”, where the location of the heating tube to the water reservoir is a straight line).
Regarding claim 7, modified Donarski teaches the apparatus according to claim 6, as set forth above.
Modified Donarski does not disclose:
wherein the first angle is an angle ranging from about 15 degrees to about 30 degrees; between a central axis of the water supply and drain tube and a central axis of the first connection tube.
However, Pritchard discloses specific angles that for the heating tubes that include the range claimed in the first collector (Page 3, Para. 1, lines 5 from end, “…a substantially vertical relative to the second collector current preferably upwardly inclined angle is substantially 12 degrees, for 20 to 30 degrees of the downward inclined angle, wherein in their substantially vertical first collecting pipe joint, is especially preferably of about 25 degree angle. changing the direction is downwards or inclines downwards near upper part of the pipe of the upper pipe end part…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating tube connections in modified Donarski to have the specific angles as taught by Pritchard.

Furthermore, regarding the specific angles of the drain tube, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize a specific range of angles for the tube structure. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Donarski’s tube structure when entering different end tanks (i.e. cooking cavity) was for the purpose of expelling liquid, “…without the use of complex pumping mechanisms…”, Para. 0016, lines 24-25; thus, controlling the expelling liquid in the tube without complex mechanisms would be dependent on features of the tube, e.g., specific locations for angles and physical measurements for sizing.
Regarding claim 8, modified Donarski teaches the apparatus according to claim 5, as set forth above, discloses wherein the discharge tube is connected to the second connection tube (Inherently disclosed in teaching from Choi, Para. 0063, lines 3 from end, “…at least one discharge 65 may be defined in an upper portion of a region corresponding to the third space 63…”) in a straight line (Inherently disclosed in Donarski, Para. 0016, lines 5-6, “…feed tube 24 which opens into the cooking cavity 30 at a steam outlet 32…”, where the attachment location is in a straight line).
Regarding claim 9, modified Donarski teaches the apparatus according to claim 8, as set forth above.

wherein the first angle is an angle ranging from about 15 degrees to about 30 degrees; between a central axis of the branch tube and a central axis of the second connection tube.
However, Pritchard discloses specific angles that for the heating tubes that include the range claimed in the second collector (Page 3, Para. 1, lines 5 from end, “…a substantially vertical relative to the second collector current preferably upwardly inclined angle is substantially 12 degrees, for 20 to 30 degrees of the downward inclined angle, wherein in their substantially vertical first collecting pipe joint, is especially preferably of about 25 degree angle. changing the direction is downwards or inclines downwards near upper part of the pipe of the upper pipe end part…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating tube connections in modified Donarski to have the specific angles as taught by Pritchard.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of improving the efficiency of the device in separating water from steam as stated by Pritchard, Page 3, Para. 2, lines 1-3, “It has been found that changing the direction can greatly improve the efficiency of the device so that the water separated from the steam…”.
Furthermore, regarding the specific angles of the drain tube, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize a specific range of angles for the tube structure. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Donarski’s tube structure when 
Regarding claim 10, modified Donarski teaches the apparatus according to claim 1, as set forth above.
Modified Donarski does not disclose:
wherein the steam discharge tube is inclined upward at a third angle with respect to the branch tube.
However, Pritchard discloses a discharge tube that is inclined upwards (Page 3, Para. 1, line 13, “…terminating end of the second collecting pipe is inclined upwards…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating tube in modified Donarski to include the feature of being inclined upwards at the end as taught by Pritchard.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of improving the efficiency of the device in separating water from steam as stated by Pritchard, Page 3, Para. 2, lines 1-3, “It has been found that changing the direction can greatly improve the efficiency of the device so that the water separated from the steam…”.
Regarding claim 16, modified Donarski teaches the apparatus according to claim 1, as set forth above, discloses a cooking appliance comprising the steam generator according to claim 1 (Inherently disclosed in Donarski, Para. 0001, lines 1-2, “…a steam generator system for use in a cooking appliance…”).

Modified Donarski does not disclose:
wherein the steam generation tube is U-shaped.
However, Choi discloses a U-shaped heating tube that contains steam (Modified Fig. 12, Para. 0113, line 1, “The at least one steam guide tube 68 may be bent at least one time to change a flow direction of the steam.”.). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating tube in modified Donarski to include the U-shaped feature as taught by Choi.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the flow of liquid to change directions as stated by Choi, Para. 0113, line 1, “…steam guide tube 68 may be bent at least one time to change a flow direction of the steam.”.
Furthermore, it has been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Changing the heating tube in modified Donarski from an S-shape to an U-shape as taught by Choi would still have the same end result of allowing the tube to carry liquid.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Donarski et al. (US 20160374499 A1, hereinafter Donarski) in view of Pritchard (CN 101268306 A) in further view of Kawamura et al. (JP H1194203 A, hereinafter Kawamura).
Regarding claim 11, modified Donarski teaches the apparatus according to claim 1, as set forth above.

further comprising: a water level sensor installed in the collection tube to detect a water level.
However, Kawamura discloses, in the similar field of steam generators, a water level sensor for a tube within a boiler for detecting water level (Para. 0006, line 2, “…a liquid level detecting means for monitoring a liquid level…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the collection tube in modified Donarski with the water level sensor feature as taught by Kawamura.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of monitoring the liquid level within a tube of the boiler as stated by Kawamura, Para. 0006, line 2, “…a liquid level detecting means for monitoring a liquid level…”.
Regarding claim 15, modified Donarski teaches the apparatus according to claim 14, as set forth above.
Modified Donarski does not disclose:
wherein the steam generator further comprises a water level sensor configured to detect a water level, where switching operations of the first valve and the second valve are interlocked 9with each other according to information of the water level detected by the water level sensor.
However, Kawamura discloses, in the similar field of steam generators, a water level sensor for a tube within a boiler for detecting water level (Para. 0006, line 2, “…a liquid level detecting means for monitoring a liquid level…”) and a control unit for controlling an on-off 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of monitoring the liquid level within a tube of the boiler as stated by Kawamura, Para. 0006, line 2, “…a liquid level detecting means for monitoring a liquid level…” and gain the advantage of maintaining a predetermined consistent and stable liquid level within the tube as stated by Kawamura, Page 3, Para. 11, lines 7-8, “…controls the liquid level in tube 11…to a predetermined value…”.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Donarski et al. (US 20160374499 A1, hereinafter Donarski) in view of Pritchard (CN 101268306 A) and in view of Kawamura et al. (JP H1194203 A, hereinafter Kawamura) and in further view of Choi (US 20150090706 A1).
Regarding claim 12, modified Donarski teaches the apparatus according to claim 11, as set forth above.
Modified Donarski does not disclose:
further comprising: a temperature sensor installed in the heating tube to detect a temperature.
However, Choi discloses a temperature sensor to detect water temperature (Para. 0086, lines 1-3, “A temperature sensor 71 to detect a temperature of the steam generated in the inner space of the steam case 60 may be mounted on the steam cover 70.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating tube in modified Donarski with the water temperature sensor as taught by Choi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the ability to detect the temperature of the water as stated by Choi, Para. 0086, lines 3-4, “The temperature sensor 71 may detect a temperature of the water received…”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vollmer (EP 0886743 B1) discloses a similar water separator system with bent tubes and a curved heating tube. Choi (KR 20090125480 A) discloses a steam generator with a specific U-shaped bent tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
03/17/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761